t c memo united_states tax_court joseph w mcbride petitioner v commissioner of internal revenue respondent docket no 15990-03l filed date joseph w mcbride pro_se pamela karr harrison for respondent memorandum opinion whalen judge this is a levy action commenced by petitioner under sec_6330 of the internal_revenue_code and rule of the tax_court rules_of_practice and procedure hereinafter all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in philadelphia pennsylvania at the time he filed the instant petition the case is now before the court to decide respondent’s motion for summary_judgment filed date and petitioner’s motion for summary_judgment filed date the pertinent facts taken from the pleadings and the motions filed by the parties are summarized below during calendar_year petitioner received wages of dollar_figure and unemployment_compensation of dollar_figure but he failed to file an income_tax return for the year as a result respondent determined a deficiency of tax and additions to tax for the year and issued a notice_of_deficiency to petitioner setting forth such determination petitioner did not petition this court for redetermi- nation of the deficiency and addition_to_tax accordingly in due course respondent assessed a deficiency in petitioner’s income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure after petitioner failed to pay the amounts assessed respondent sent to petitioner notice_of_intent_to_levy and notice of your right to a hearing on internal_revenue_service form cp90 in response on or about date petitioner filed form request for a collection_due_process_hearing in the space on the form which asks why you don’t agree with the notice_of_levy seizure petitioner stated as follows due to the fact that i responded to every ‘notice’ with questions i needed to be answered in order to proceed--i never received a response to my questions a representative of the internal_revenue_service office of appeals contacted petitioner by letters dated date and date and spoke to petitioner by telephone on date and date respondent’s motion for summary_judgment states that the cdp hearing took place during the telephone conversation on date and during that conversation petitioner inquired as to the legal definition of income in response the appeals officer sent to petitioner the letter dated date which enclosed a document entitled the truth about frivolous tax arguments to provide an explanation for the reasons to file a tax_return the date letter also states that petitioner’s account balance for is dollar_figure as of date the letter also refers to a letter from petitioner dated date which is not included in the record according to respondent’s motion during the telephone conversation on date petitioner said he was not sure he wanted an installment_agreement and petitioner would call the appeals officer on date if interested the motion states that petitioner did not pursue this matter further respondent’s motion is supported by the declaration of the appeals officer among the documents attached to the declaration is the case activity records which purports to show all of the actions taken by the appeals officer regarding the case that document refers to a conference on date and another contact with petitioner on date requested additional info and tp wants an ia these items are not discussed in the declaration or in respondent’s motion in any event on date the commissioner issued notice_of_determination concerning collection action s under sec_6320 and or referred to herein as notice_of_determination which contemplates permitting the collection action to proceed the notice_of_determination states as follows summary of determination although you wanted an installment_agreement you were not in compliance in addition you never returned the waiver necessary to continue your case with the audit_reconsideration unit an attachment to the notice_of_determination states as follows applicable law and administrative procedures this appeals officer has had no prior involvement with this taxpayer with respect to these appealed assessments validity of the assessment the assessment is valid challenges to the existence or amount of the liability taxpayer wanted to sic what is the definition of income the appeals officer mailed the taxpayer the first pages of the the trust about frivllous sic tax arguments chapter spousal defenses not applicable collection alternative considered taxpayer stated he wanted an installment_agreement sic however since the taxpayer is not in compliance sic balancing efficient collection intrusiveness sec_6330 requires that the appeals officer consider whether any collection action balance the need for efficient tax collection with the legitimate concern that any collection action be no more intrusive than necessary the levy action is appropriate within days of the notice_of_determination petitioner filed a petition with the court commencing this levy action paragraph of the amended petition sets forth the reasons for petitioner’s belief that he is entitled to relief it states as follows set forth the relief requested and the reasons why you believe you are entitled to such relief i interpreted the relief to mean why i couldn’t pay the dollar_figure court cost i have responded to every letter the irs has sent with questions and the only response was more intimidating letters until when i received frivolous questions - frivoulous sic - meaning without serious attention one of the questions is where is the legislative_regulation that requires individuals sic taxpayers to file i can’t locate it after respondent filed his motion for summary_judgment the court gave petitioner a period of time in which to respond to respondent’s motion petitioner chose to file his own motion for summary_judgment in response to respondent’s motion in that document petitioner acknowledges that he received the notice_of_deficiency dated date issued for taxable_year but he does not address any other facts of the case significantly petitioner’s motion takes issue with none of the facts set forth in respondent’s motion nor does it allege any new facts thus in responding to respondent’s motion petitioner did not set forth specific facts showing that there is a genuine issue for trial see rule d furthermore petitioner’s motion does not take issue with the appeals officer’s determination that petitioner is not eligible for an installment_agreement petitioner’s motion for summary_judgment consists of a series of legal statements that raise frivolous and groundless issues first petitioner’s motion states that unless an ‘assessment’ of an ‘imposed’ tax ‘has been made’ the imposed tax cannot be ‘collected by levy or by a proceeding in court’ while we agree that generally the tax must be assessed as a liability of the taxpayer before there can be a levy on the taxpayer’s property to collect the tax see sec_6303 sec_6330 sec_6501 and sec_6502 there is ample evidence in the record of this case to show that the subject tax determined by respondent was properly assessed the notice_of_determination issued on date sets forth the statement of the appeals officer that the assessment is valid furthermore attached to the declaration of the appeals officer is a copy of the transcript of petitioner’s account dated date showing that the subject tax was assessed on date petitioner’s motion gives the court no reason to conclude that the subject tax was not properly assessed it simply disregards both the statement in the notice_of_determination that the assessment is valid and the transcript attached to the declaration of the appeals officer that shows that the subject tax was assessed petitioner’s motion makes three other frivolous arguments the motion states that withholding has nothing to do with income taxes and or the 16th amendment that corporations only pay income taxes on their profit this must also apply to individuals and that no law makes anyone ‘liable’ for income taxes and no law required them ‘to pay’ income taxes and they have no income in the ‘constitutional sense’ we reject these arguments as patently spurious see eg jacobs v commissioner 100_fedappx_126 3d cir per curiam finally we note that petitioner has failed to assign error to any of the additions to tax determined by respondent in the notice_of_deficiency accordingly petitioner is deemed to have conceded the additions to tax determined by respondent see 118_tc_358 on the basis of our review of the entire record in this case we find no abuse_of_discretion in respondent’s determination to proceed with collection with respect to petitioner’s taxable_year as set forth in the notice_of_determination we note that sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that the proceeding has been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless in this case we conclude that the position advanced by petitioner is frivolous and groundless nevertheless respondent has not asked for penalties under sec_6673 to be imposed and we choose not to do so at this time we caution petitioner that such penalties under sec_6673 may be imposed if he continues to advance the same frivolous and groundless arguments in the future upon consideration of the above an appropriate order and decision authorizing respondent to proceed with collection will be entered
